Citation Nr: 0414249	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-23 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to October 
1945.  He was also a prisoner of war from December 1944 to 
May 1945, and received a Purple Heart Medal and Combat 
Infantryman Badge.

In a January 1995 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for the cause of the veteran's death.  The 
appellant, the veteran's surviving spouse, was notified of 
that decision and did not appeal, and the January 1995 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (1994).

The appellant again claimed entitlement to service connection 
for the cause of the veteran's death, and in a March 2003 
rating decision the RO denied service connection, without 
determining whether new and material evidence had been 
submitted to reopen the previously denied claim.  The 
appellant perfected an appeal of the March 2003 decision.

In the March 2003 decision the RO denied service connection 
for the cause of the veteran's death without addressing the 
issue of whether new and material evidence had been submitted 
to reopen the previously denied claim.  See 38 U.S.C.A. 
§ 5108 (West 2002).  Regardless of the RO's characterization 
of the issue, however, the Board of Veterans' Appeals (Board) 
is without jurisdiction to consider the substantive merits of 
the claim for service connection in the absence of a finding 
that new and material evidence has been received.  The Board 
finds, therefore, that the proper issue on appeal is whether 
new and material evidence has been received to reopen the 
previously denied claim.  The Board also finds that it can 
address that issue in the first instance without prejudice to 
the appellant because the Board will be applying a more 
liberal standard of review than that applied by the RO.  See 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.




REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  The VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA left intact, however, the requirement 
that an appellant must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108 before the duty to assist 
provisions of the VCAA are fully applicable to the claim.  
38 U.S.C.A. § 5103A(f) (West 2002); see also Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
The regulation provides that for requests to reopen filed on 
or after August 29, 2001 (which includes this claim), VA has 
a duty to inform the appellant of the evidence needed to 
substantiate her claim and to assist her in obtaining 
existing evidence that may be found to be new and material.  
If VA determines that new and material evidence has been 
submitted and reopens the previously denied claim, VA is 
obligated to fully assist her in obtaining any evidence that 
may be relevant to the claim.  38 C.F.R. § 3.159(b) and (c) 
(2003); see also Paralyzed Veterans of America, et. al., 345 
F.3d at 1342.

In an October 2002 notice the RO informed the appellant of 
the evidence needed to substantiate her claim, and instructed 
her to identify any evidence that was relevant to her claim 
by completing an authorization for the release of medical 
information so that the RO could obtain that evidence on her 
behalf.  The appellant responded in February 2003 by 
completing an authorization for the release of medical 
information for the Clearfield Hospital (where the veteran 
was treated and died).  She also submitted a statement 
identifying the physician who treated the veteran until his 
death in December 1994.  The RO has not, however, obtained 
the treatment records identified by the appellant.  The Board 
finds, therefore, that remand of the case is required in 
order to fulfill the duty to assist the appellant in 
developing the evidence in support of her claim.

The Board notes that the medical evidence shows that the 
veteran was given the diagnosis of arteriosclerotic 
cardiovascular disease in May 1992, following a myocardial 
infarction.  He died in December 1994 and the death 
certificate shows that the immediate cause of death was a 
myocardial infarction that was due to arteriosclerotic 
cardiovascular disease.  

The evidence also establishes that he was a prisoner of war 
of the Germans from December 1944 to May 1945 and he is, 
therefore, entitled to the presumption of service connection 
applicable to former prisoners of war.  The relevant 
regulations provide that beriberi heart disease, including 
ischemic heart disease, will be considered to have been 
incurred in service if the disease becomes manifest to a 
degree of 10 percent or more in a former prisoner of war at 
any time after his separation from service, if the former 
prisoner of war experienced localized edema during captivity.  
38 C.F.R. §§ 3.307, 3.309 (2003).

The Board also notes that in the January 1995 rating decision 
in which the RO initially denied entitlement to service 
connection for the cause of the veteran's death, the RO 
referenced the regulations pertaining to the presumption of 
service connection for ischemic heart disease but found that 
there was no "supporting" evidence showing that the veteran 
had experienced localized edema while held as a prisoner of 
war.  The regulation does not, however, require 
"supporting" evidence of localized edema.

If the veteran was engaged in combat with the enemy while in 
active service, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in such service satisfactory lay or other 
evidence of service incurrence, if the lay or other evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  Service incurrence may be found 
even though there is no official record of such incurrence in 
service, and every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b) (2002); 
38 C.F.R. § 3.304(d) (2003).  The term "service connection" 
in this context means the actual occurrence of the event 
during service, not the legal standard for entitlement to 
compensation.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 
1996)(table).

The evidence shows that the veteran received a Purple Heart 
Medal and Combat Infantryman Badge, and that he was held as a 
prisoner of war.  He does, therefore, have the status of a 
combat veteran.  As such, his statements regarding the 
occurrence of an event related to combat, or while held as a 
prisoner of war, is sufficient to establish the occurrence of 
that event, unless there is clear and convincing evidence to 
the contrary.  The absence of evidence of the claimed injury 
in the service medical records does not constitute clear and 
convincing evidence to the contrary.  See Arms v. West, 12 
Vet. App. 188 (1999), overruled in part on other grounds by 
Kessel v. West, 13 Vet. App. 9 (1999).

The evidence also shows that following his separation from 
service in October 1945, the veteran was initially provided a 
VA medical examination in February 1949.  During that 
examination he reported that he was captured by the Germans 
in the Battle of the Bulge, following which he was forced to 
march for approximately 30 days without proper food or rest 
behind enemy lines.  During the march his legs became swollen 
and very painful.  He stated that while held as a prisoner of 
war he lost approximately 30 pounds, and was near starvation 
when he was freed.

The veteran underwent a VA prisoner of war protocol 
examination in August 1984.  In reporting his medical history 
for that examination he stated that on entering service he 
weighed 173 pounds, and that his lowest weight while in 
captivity was 87 pounds.  He reported that while in captivity 
he experienced numbness or weakness in the arms or legs, 
aches or pains in the muscles or joints, swelling in the 
joints, and swelling in the feet and legs.  The VA examiner 
found that malnutrition was a major factor when evaluating 
the residuals of the prisoner of war experience, and that the 
pain and swelling that the veteran had experienced as a 
prisoner of war had been alleviated with proper nutrition.  
The examiner's finding indicates that the swelling in the 
lower extremities (edema) was due to malnutrition.

Because the veteran served in combat and was a former 
prisoner of war, his lay evidence of having experienced 
swelling in the feet and legs while held as a prisoner of war 
is probative of localized edema during captivity.  In re-
adjudicating the appellant's appeal, therefore, the RO should 
consider the regulations pertaining to the presumption of 
service connection for former prisoners of war who 
experienced localized edema and subsequently developed 
ischemic heart disease.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for 
cardiovascular disease since his 
separation from service.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.  Specifically, the RO should 
obtain the veteran's treatment records 
from the Clearfield Hospital and the 
private physician identified by the 
appellant.  If the RO is not able to 
obtain the identified records, the claims 
file should be documented to that effect 
and the appellant so notified.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the appellant should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


